 

Case 1:18-cv-08653-VEC-SDA Document 141 Filed 08/18/20 Page 1 of1

RECEIVE
SDNY PRO SE OFFICE
U.S. DISTRICT COURT FOR THE 7070 AUS 18 AM (0: 59
SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)

    

eigert, Plaintiff

  

D George Sw

 

       
  

CIVIL CASE #: 1:18-CV-08653-VEC

  
    

v.
JUDGE VALERIE E. CAPRONI

  

Jason Goodman, Defendant
MAGISTRATE STEWART D. AARON

NOTICE OF MOTION PURSUANT TO FRCP RULE 59(e)
TO ALTER OR AMEND
THE COURT’S ORDER OF $/3/2020 (DOC. 140)

This NOTICE OF MOTION is submitted pursuant to Local Rule 6.1, 7-1 (a)(1)and 7 (b) and

Fed. R. Civ. Proc. Rule 59(e) and addressees the Court’s ORDER of 08/03/2020 (Dkt. 140).

This motion is timely filed within 14 days of the ORDER (Dkt. 140).

J hereby certify that the attached pleadings are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of the Defendant.

Signed this & day of August 2020. C <<

D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975

Spoliation-notice@mailbox. org

$/8/r°
